Citation Nr: 0717173	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
post myocardial infarction, to include as secondary to 
service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for coronary artery disease post 
myocardial infarction, to include as secondary to service-
connected diabetes mellitus type II.    


FINDING OF FACT

The veteran's current coronary artery disease post myocardial 
infarction first manifested more than one year after his 
separation from service and is unrelated to his service or to 
any incident therein, and is not shown to be the result of or 
aggravated by his service-connected diabetes mellitus type 
II.  


CONCLUSION OF LAW

The veteran's current coronary artery disease post myocardial 
infarction was not incurred in or aggravated by his active 
service, and is not proximately due to or the result of the 
service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like cardiovascular disease, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his coronary artery 
disease post myocardial infarction due to his 
service-connected diabetes mellitus type II.  

On VA examination in December 2002, the veteran's heart was 
examined.  Examination revealed that the veteran was right 
hand dominant and that his blood pressure was 110/72.  A 
chest x-ray showed the heart to be normal in size, shape, and 
position.  There was no active pulmonary pathology and no 
cardiac enlargement.  An electrocardiogram (EKG) revealed 
normal sinus rhythm, lateral infarction of undetermined age, 
and a T wave abnormality.  The EKG was abnormal, and inferior 
ischemia was considered.  The examiner diagnosed the veteran 
with diabetes mellitus type II diagnosed at age 50, 
hypertension, cerebrovascular accident diagnosed at age 50, 
and coronary artery disease bypass surgery.  In December 
2004, the examiner was asked to provide a medical opinion 
regarding whether the coronary artery disease post myocardial 
infarction was related to the veteran's service-connected 
diabetes mellitus type II.  The examiner reviewed the 
veteran's entire claims file, including the service medical 
records.  He noted that the veteran had a cerebrovascular 
accident in 2002 and had heart catheterization with stents 
placed in at the same time that he was diagnosed with 
hypertension and diabetes mellitus type II.  The examiner 
stated that there is no relationship between the veteran's 
coronary artery disease and that of his service-connected 
diabetes mellitus type II.  

The veteran's treating physician submitted a February 2005 
statement that he had treated the veteran since October 1996 
for myocardial infarction, cerebrovascular accident, and 
diabetes mellitus.  He stated that the veteran's symptoms 
were chronic pain to his arms and legs, impotency, fatigue, 
occasional chest pain, difficulty with walking, and decreased 
tactile sensation to his feet and hands.  He further reported 
that the veteran had heart disease and diabetic neuropathy 
with chronic pain to his arms, hands, legs, and feet.  He 
stated that the veteran's stroke, myocardial infarction, and 
peripheral vascular disease were in a large part due to his 
service-connected diabetes and that he believed that the 
veteran was 100% totally disabled.       

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the December 2004 VA medical 
opinion is more probative based on the examiner's thorough 
and detailed examination of the veteran as well as his review 
of the entire case file.  Accordingly, the Board finds that 
service connection for the veteran's coronary artery disease 
post myocardial infarction, as secondary to his service-
connected diabetes mellitus type II, is not warranted.    

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for coronary 
artery disease post myocardial infarction.  

The veteran's service medical records are negative for any 
evidence of symptoms relating to heart disease or disability.  
He made no complaints regarding his heart at a July 1969 
separation examination, and his heart, lungs, and chest were 
found to have no abnormalities.  Since there were no recorded 
complaints of symptoms of heart disease during approximately 
two years of service and the veteran's heart, lungs, and 
chest were found to be normal on examination at separation, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection for coronary artery disease.  38 C.F.R. 
§ 3.303(b).  

The first post-service evidence of record is a June 1997 
private medical report.  A cardiovascular examination 
revealed regular rate and rhythm and no murmurs, gallops, or 
rubs were appreciated.  There was no jugular venous 
distention and no peripheral edema.  The lungs were clear to 
auscultation, and breath sounds were equal bilaterally.  An 
x-ray showed a normal chest, and the heart and other 
mediastinal structures were normal.  An EKG showed results 
consistent with a myocardial infarction, and the veteran 
underwent cardiac catheterization revealing a thoroughly 
occluded right coronary artery that required two stents.  The 
final diagnosis was acute inferior myocardial infarction.  On 
VA examination in December 1997, the veteran's heart was 
found to be not enlarged.  He had normal heart rate and 
rhythm with no murmur and normal arterial pulsations.  
Ordinary physical activity was found not to produce chest 
pain or shortness of breath.  A chest radiograph was normal.  
The diagnosis was myocardial infarction, status post 
angioplasty and stent tube placement.

In a July 2001 VA medical report, the veteran complained of 
increasing heartburn.  Examination revealed a clear chest, 
normal heart tones, and no edema.  A July 2002 VA medical 
report showed the veteran being hospitalized to manage his 
heart failure, hypotension, and decreased cardiac output.  He 
had suffered from progressive dyspnea and gained 20 pounds in 
the previous month.  He also had an elevated international 
normalized ratio and rapid and irregular pulse.  The 
veteran's physical examination was normal, cardiac enzymes 
were negative, and there was evidence of a small pericardial 
effusion.  He was found to have multiple risk factors for 
coronary artery disease (including a high-density lipoprotein 
of 25) and left ventricle dysfunction in the setting of 
morbid obesity.  The veteran underwent a coronary angiography 
and left heart catheterization and was diagnosed with 
coronary artery disease.  He then underwent an off pump 
coronary artery bypass graft X 2.

In a September 2002 VA medical report, the veteran was found 
to have severely depressed left ventricle function and a 
history of coronary artery disease.  He had no angina but had 
a non-sustained ventricular tachycardia of 17 beats at a 
heart rate of 130 beats per minute.  The diagnostic plan was 
to catheterize the veteran and determine whether he was a 
candidate for vascularization and possible automatic 
implantable cardioverter/defibrillator.  A December 2002 
transthoracic echocardiography report studied the veteran's 
left ventricular function.  The report revealed normal left 
ventricular size, abnormal left ventricular function with 
global hypokinesis, concentric left ventricular hypertrophy, 
and 40% estimated left ventricular ejection fraction.  The 
left and right atria, aortic valve, mitral valve, and 
tricuspid and pulmonic valves were normal.  The right 
ventricle was prominent but not frankly enlarged, and the 
systolic right ventricular function was mildly impaired.  
There was abnormal pulmonary vein flow pattern consistent 
with abnormal relaxation and no pericardial effusion.  

On VA examination in December 2002, a chest x-ray showed the 
heart to be normal in size, shape, and position.  There was 
no active pulmonary pathology or cardiac enlargement.  An EKG 
revealed normal sinus rhythm, lateral infarction of 
undetermined age, and a T wave abnormality.  The EKG was 
abnormal, and inferior ischemia was considered.  The 
diagnoses were diabetes mellitus type II, hypertension, 
cerebrovascular accident, and coronary artery disease bypass 
surgery.  In December 2004, the examiner was asked to provide 
a medical opinion regarding whether the coronary artery 
disease post myocardial infarction was related to the 
veteran's service-connected diabetes mellitus type II.  The 
examiner reviewed the veteran's entire claims file, including 
the service medical records.  He noted that the veteran had a 
cerebrovascular accident in 2002 and had heart 
catheterization with stents placed in at the same time that 
he was diagnosed with hypertension and diabetes mellitus type 
II.  The examiner stated that there was no relationship 
between the veteran's coronary artery disease and that of his 
service-connected diabetes mellitus type II.    

In a January 2003 medical report, it was determined that an 
implantable cardioverter/defibrillator was not needed because 
the veteran was asymptomatic for arrhythmias and his left 
ventricular ejection fraction was greater than 35%.  The 
veteran's treating physician submitted a February 2005 
statement that he had treated the veteran since October 1996 
for myocardial infarction, cerebrovascular accident, and 
diabetes mellitus.  He stated that the veteran's symptoms 
were chronic pain to his arms and legs, impotency, fatigue, 
occasional chest pain, difficulty with walking, and decreased 
tactile sensation to his feet and hands.  He further reported 
that the veteran had heart disease and diabetic neuropathy 
with chronic pain to his arms, hands, legs, and feet.  He 
stated that the veteran's stroke, myocardial infarction, and 
peripheral vascular disease were in a large part due to his 
service-connected diabetes and that he believed that the 
veteran was 100% totally disabled.  The veteran testified at 
a May 2005 hearing before a Decision Review Officer that his 
doctor informed him while he was in the recovery room 
following his stroke that he had had diabetes for almost ten 
years prior to his diagnosis.  The doctor said that this was 
because the veteran's diabetes mellitus had progressed 
immediately to the stage of insulin treatment.  The veteran 
also reported that he had not gone to a doctor for annual 
check-ups because he did not think he was sick.  He stated 
that he was shocked to discover that he had diabetes and 
believed that he would not have had the stroke or heart 
attack but for his diabetes.

In a July 2005 letter, the veteran's treating physician 
stated that he may have had diabetes mellitus for several 
years prior to his symptoms of heart disease because it was 
possible to have undetected diabetes for several years.  He 
reported that the veteran did not seek the services of a 
physician or have his blood tested to indicate high blood 
glucose prior to that time.  He opined that the veteran may 
have had diabetes for ten years prior to having required 
insulin therapy for his diabetes.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
February 2005 and July 2005 private medical opinions.  While 
the physician related the veteran's coronary artery disease 
to service, this appears to have been based primarily upon a 
history provided by the veteran, rather than upon a review of 
the evidence of record.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, the Board finds that the July 2005 
medical opinion is speculative, in that the physician found 
that the veteran may have had diabetes mellitus for ten years 
prior to his diagnosis of diabetes.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2005); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Furthermore, the Board finds that 
the opinions are not supported by adequate rationale, as no 
explanation was given as to the link between the coronary 
artery disease and the service-connected diabetes mellitus.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

The Board assigns greater weight to the December 2002 VA 
examination and December 2004 medical opinion.  In placing 
greater weight on the December 2004 opinion, the Board notes 
that the veteran's entire file was reviewed in detail and a 
comprehensive examination was performed.  In forming his 
opinion, the examiner provided rationale as to why there was 
no relationship between the coronary artery disease and 
diabetes mellitus.  The Board accordingly finds the December 
2004 VA medical opinion to be the most probative as to 
whether the veteran's coronary artery disease was related to 
any incident of service because the examiner at the December 
2002 examination based the opinion on a thorough review of 
the evidence in the veteran's file and records in addition to 
a detailed medical examination.  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's coronary artery disease is in June 1997, 
approximately 28 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the veteran's current cardiovascular disease.  The 
evidence is also against a finding that the coronary artery 
disease is a result of the veteran's service-connected 
diabetes mellitus type II.  In addition, cardiovascular 
disease was not diagnosed within one year of separation, so 
presumptive service connection for coronary artery disease is 
not warranted.  

The veteran contends that his current coronary artery disease 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's coronary 
artery disease developed in service.  Therefore, the Board 
concludes that the coronary artery disease was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the veteran's 
coronary artery disease is proximately due to, the result of, 
or aggravated by his service-connected diabetes mellitus type 
II.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; a rating 
decision in May 2003; and a statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.  The RO sent additional notice in a March 2006 
letter.  The veteran did not respond to that notice letter.  
The Board finds that an additional supplemental statement of 
the case is not needed because no evidence has been added to 
the file subsequent to the December 2005 supplemental 
statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for coronary artery disease post 
myocardial infarction, to include as secondary to service-
connected diabetes mellitus type II, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


